                               Case 20-11884-KBO           Doc 196       Filed 10/23/20        Page 1 of 2


                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE


             In re:                                                      Chapter 11

             TONOPAH SOLAR ENERGY, LLC,1                                 Case No. 20-11884 (KBO)

                                       Debtor.


                              NOTICE OF AGENDA OF MATTERS SCHEDULED
                      FOR TELEPHONIC HEARING ON OCTOBER 27, 2020 AT 10:00 A.M. (ET)


                  This hearing will be held telephonically via CourtCall and, in certain circumstances, by
                  video via Zoom. All parties wishing to appear must do so telephonically by contacting
                  CourtCall, LLC at 866-582-6878. Only those parties that will be addressing the Court
                       should appear by video via Zoom in addition to their CourtCall registration.

                    PLEASE NOTE THAT MICROPHONES ON THE ZOOM MEETING WILL BE
                      MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                                  Topic: Tonopah Solar Energy, LLC 20-11884-KBO
                           Time: October 27, 2020 at 10:00 AM Eastern Time (US and Canada)

                                                    Join ZoomGov Meeting
                                        https://debuscourts.zoomgov.com/j/1611495072

                                                      Meeting ID: 161 149 5072
                                                         Passcode: 297723


             CONTESTED MATTER GOING FORWARD

             1.       Debtor’s Motion and Objection to Disallow Proofs of Claim Filed By CMB Infrastructure
                      Group IX, LP, CMB Export, LLC, and SolarReserve CSP Holdings, LLC [D.I. 168,
                      10/1/20]

                      Response/Objection Deadline:                        October 19, 2020 at 4:00 p.m. (ET)

                      Responses/Objections Received:

                          A.      Creditors’ Opposition to Debtor’s Motion and Objection to Disallow Proofs of
                                  Claim [D.I. 185, 10/19/20]

             1
               The Debtor in this chapter 11 case, along with the last four digits of its federal tax identification number, is
             Tonopah Solar Energy, LLC (1316). The Debtor’s headquarters is located at 11 Gabbs Pole Line Road, Tonopah,
             NV 89049.

26981304.1
                              Case 20-11884-KBO       Doc 196        Filed 10/23/20   Page 2 of 2




                      Related Pleadings:

                         B.      Notice of Debtor’s Motion and Objection to Disallow Proofs of Claim Filed
                                 By CMB Infrastructure Group IX, LP, CMB Export, LLC, and SolarReserve
                                 CSP Holdings, LLC [D.I. 170, 10/2/20]

                         C.      Debtor’s Reply Brief in Further Support of Motion and Objection to Disallow
                                 Proofs of Claim Filed By CMB Infrastructure Group IX, LP, CMB Export,
                                 LLC, and SolarReserve CSP Holdings, LLC [D.I. 195, 10/23/20]

                      Status:    This matter is going forward.

             Dated:     October 23, 2020             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                        Wilmington, Delaware
                                                     /s/ Allison S. Mielke
                                                     Edmon L. Morton (No. 3856)
                                                     Matthew B. Lunn (No. 4119)
                                                     Allison S. Mielke (No. 5934)
                                                     Jared W. Kochenash (No. 6557)
                                                     Rodney Square
                                                     1000 North King Street
                                                     Wilmington, Delaware 19801
                                                     Tel: (302) 571-6600
                                                     Fax: (302) 571-1253
                                                     Email: emorton@ycst.com
                                                              mlunn@ycst.com
                                                              amielke@ycst.com
                                                              jkochenash@ycst.com

                                                     -and-

                                                     WILLKIE FARR & GALLAGHER LLP

                                                     Matthew A. Feldman (admitted pro hac vice)
                                                     Paul V. Shalhoub (admitted pro hac vice)
                                                     Andrew S. Mordkoff (admitted pro hac vice)
                                                     Ciara A. Copell (admitted pro hac vice)
                                                     787 Seventh Avenue
                                                     New York, New York 10019-6099
                                                     Tel: (212) 728-8000
                                                     Fax: (212) 728-8111
                                                     Email: mfeldman@willkie.com
                                                            pshalhoub@willkie.com
                                                            amordkoff@willkie.com
                                                            ccopell@willkie.com

                                                     Co-Counsel to the Debtor and Debtor in Possession

                                                                 2
26981304.1
